UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES COURTHOUSE
500 PEARL STREET
NEW YORK, NY 10007-1312

NAOMI REICE BUCHWALD 212-805-0194
UNITED STATES DISTRICT JUDGE

February 3, 2020

Gregory Paul Mouton, Jr.

Law Office of Gregory P. Mouton, Jr., LLC
305 Broadway, 7th Floor

New York, NY 10007

Re: Matthew Corso v. City of New York et al.
17 Civ. 6096 (NRB)

Dear Counsel:

Having reviewed your letter dated January 30, 2020 see ECF No. 70, the Court declines to
endorse the parties’ proposed Stipulation and Order, see ECF No. 68.

Very truly yours,

   

Naomi Reicé Buchwald
United States District Judge

ce: Daniel Guillermo Saavedra
New York City Law Department
100 Church Street
New York, NY 10007

 

 
